DETAILED ACTION
Claims 144-158 are presented for examination.
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings received on 21 December 2018 are accepted.
Res Judicata
This application is a continuation of application 13/580876 in which the Patent Trial and Appeal Board (PTAB) issued a decision, Ex parte Fisker, Appeal no. 2017-000460, Application 13/580876 (PTAB 14 June 2018). This decision gives rise to the current res judicata rejection of the claims as the claims in the instant application are not patentably distinct from the claims adjudicated in Ex parte Fisker. See MPEP §2190.
Claims 144-157 are rejected under res judicata as not patentably distinct from the claims adjudicated in Ex parte Fisker, Appeal no. 2017-000460, Application 13/580876 (PTAB 14 June 2018). Claim 158 is not rejected.
Although the claims at issue are not identical, they are not patentably distinct from each as outlined in the table below. Differences, if any, are underlined.
Instant Application
Application 13/580876 
Claims adjudicated by PTAB
Claim 144. A computer-implemented method of simulating occlusion of teeth, the method comprises using a dynamic virtual articulator when performing computer-aided designing of one or more dental restorations for a patient, the method further comprises:
Claim 1. A computer-implemented method of using a dynamic virtual articulator for simulating occlusion of teethwhen performing computer-aided designing of one or more dental restorations for a patient, where the method comprises:
- providing the dynamic virtual articulator, the dynamic virtual articulator including a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth, wherein the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw include three dimensional models of teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of the one or more dental restorations;
- providing the dynamic virtual articulator, the dynamic virtual articulator including a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth, wherein the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw include three dimensional models of teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of the one or more dental restorations;

- providing movement of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion, whereby collisions between the teeth in the virtual upper and virtual lower jaw occur;
- providing that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.
- providing that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.
145. The computer-implemented method according to claim 144, wherein the method further comprises simultaneous modeling of the one or more virtual dental restorations and collision testing of the virtual upper jaw and virtual lower jaw.
2. The computer-implemented method according to claim 1, wherein the method further comprises simultaneous modeling of the one or more virtual dental restorations and collision testing of the virtual upper jaw and virtual lower jaw.
146. The computer-implemented method according to claim 144, wherein the method further comprises fixing the virtual upper jaw to the occlusal axis such that the virtual lower jaw is configured to move relative to the virtual upper jaw.
5. The computer-implemented method according to claim 1, wherein the method further comprises fixing the virtual upper jaw to the occlusal axis such that the virtual lower jaw is configured to move relative to the virtual upper jaw.
147. The computer-implemented method according to claim 144, wherein the method further comprises defining a search structure on the virtual upper jaw configured for searching on predefined circular paths around the occlusal axis for detecting collisions with the surface of the lower jaw model.
6. The computer-implemented method according to claim 1, wherein the method further comprises defining a search structure on the virtual upper jaw configured for searching on predefined circular paths around the occlusal axis for detecting collisions with the surface of the lower jaw model.
148. The computer-implemented method according to claim 144, wherein a part of the one or more virtual dental restorations which causes a collision is configured to be automatically removed from the respective virtual jaw.
10. The computer-implemented method according to claim 1, wherein a part of the one or more virtual dental restorations which causes a collision is configured to be automatically removed from the respective virtual jaw.
149. The computer-implemented method according to claim 144, wherein the method further comprises that the movement of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be digitally recorded.
11. The computer-implemented method according to claim 1, wherein the method further comprises that the movement of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be digitally recorded.
150. The computer-implemented method according to claim 144, wherein the method further comprises aligning the virtual upper jaw and virtual lower jaw to correspond to the anatomical alignment of the jaws in the mouth of the patient.
16. The computer-implemented method according to claim 1, wherein the method further comprises aligning the virtual upper jaw and virtual lower jaw to correspond to the anatomical alignment of the jaws in the mouth of the patient.
151. The computer-implemented method according to claim 144, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw 
21. The computer-implemented method according to claim 1, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw 

- visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw; and
- automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other based on one or more parameters.
- automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other based on one or more parameters.
152. The computer-implemented method according to claim 151, wherein the positioning of the virtual alignment plane relative to the virtual model of the set of teeth is configured to be performed by the operator by selecting one or more virtual points relative to the virtual model of the set of teeth within which point(s) the virtual alignment plane should be moved to.
40. The computer-implemented method according to claim 21, wherein the positioning of the virtual alignment plane relative to the virtual model of the set of teeth is configured to be performed by the operator by selecting one or more virtual points relative to the virtual model of the set of teeth within which point(s) the virtual alignment plane should be moved to.
153. The computer-implemented method according to claim 151, wherein the virtual alignment plane and/or the virtual model of the set of teeth is/are semi-transparent or translucent such that both the virtual alignment plane and the virtual set of teeth are visible simultaneously.
56. The computer-implemented method according to claim 21, wherein the virtual alignment plane and/or the virtual model of the set of teeth is/are semi-transparent or translucent such that both the virtual alignment plane and the virtual set of teeth are visible simultaneously.
154. The computer-implemented method according to claim 144, wherein the method further comprises that during the movement of the virtual upper jaw and the virtual lower jaw relative to each other all the collisions occurring between teeth are registered, and after the movement is finished, modeling of the collision points of the virtual model of the one or more dental restorations is performed.
58. The computer-implemented method according to claim 1, wherein the method further comprises that during the movement of the virtual upper jaw and the virtual lower jaw relative to each other all the collisions occurring between teeth are registered, and after the movement is finished, modeling of the collision points of the virtual model of the one or more dental restorations is performed.
155. The computer-implemented method according to claim 144, wherein a predefined motion of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be played.
68. The computer-implemented method according to claim 1, wherein a predefined motion of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be played.
156. The computer-implemented method according to claim 151, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw and the virtual lower jaw, where the virtual upper jaw and virtual lower jaw defines a virtual model of the set of teeth, wherein the method comprises the steps of:
73. The computer-implemented method according to claim 21, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw and the virtual lower jaw, where the virtual upper jaw and virtual lower jaw defines a virtual model of the set of teeth, wherein the method comprises the steps of:
- visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw; and
- visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw;
- automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other.
- automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other.
157. A virtual articulator system for simulating occlusion of teeth,where the system comprises:
140. A virtual articulator system for simulating occlusion of teeth when performing computer-aided designing of one or more dental restorations for a patient,where the system comprises:

- a virtual articulator comprising a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth, wherein the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw include three dimensional models of teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of the one or more dental restorations;
- a controller configured for moving the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion
- a controller configured for moving the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion, 
when performing computer-aided designing of the one or more dental restorations for a patient,
[see language in preamble of claim 140]
whereby collisions between the teeth in the virtual upper and virtual lower jaw occur;
whereby collisions between the teeth in the virtual upper and virtual lower jaw occur;
- wherein the controller is further configured to provide that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.
- wherein the controller is further configured to provide that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.



Specification
The disclosure is objected to because of the following informalities:
Specification page 54 line 5 recites “toot roots 1403.” This appears to be typographic error for “tooth roots 1403.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 144-152 and 154-158 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent 6,152,731 Jordan et al. [herein “Jordan”] (cited in IDS dated 7 January 2019) in view of US 2002/0150859 A1 Imgrund et al. [herein “Imgrund”] (cited in IDS dated 7 January 2019).
Claim 144 recites “144. A computer-implemented method of simulating occlusion of teeth, the method comprises using a dynamic virtual articulator when performing computer-aided designing of one or more dental restorations for a patient.” The claim language “of simulating occlusion of teeth” and “when performing computer-aided designing of one or more dental restorations for a patient” is intended use language. See MPEP §2111.02(II).
Jordan column 5 line 52 discloses “A computer implemented method of dental articulation.” Jordan column 1 lines 17-19 disclose “suitable replacement teeth may be made in the lab using the model as a guide.” Replacement teeth are dental restorations. Jordan column 9 line 11 discloses “the virtual articulation model 11.” Jordan column 8 lines 16-22 disclose:
digital dental arch data 14 representative of upper and lower dental arches of a patient, bite alignment data 16 representative of the relationship of the upper and lower dental arches of a patient, and hinge axis 20 data 18 representative of the relationship between the upper and/or lower dental arches of the patient and the condyle axis of the patient.
Digital dental arch data representative of the relationship between the upper and lower arches of a patient is a simulation of occlusion of teeth. Jordan column 7 lines 36-37 further discloses “Bite registration is defined as the location of the upper and lower dental arches of a patient in occlusion.”
Claim 144 further recites “the method further comprises: - providing the dynamic virtual articulator, the dynamic virtual articulator including a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth.” Jordan column 9 lines 18-20 disclose “the data collection process includes capturing the three dimensional morphology of the individual dental arches of the patient.” Jordan column 9 lines 32-34 disclose “measured digital data concerning the upper and lower dental arches may be captured directly from the patient in a digital form.” The upper and lower dental arches include the upper and lower jaws respectively.
Claim 144 further recites “wherein the virtual three-dimensional model of the upper jaw and the virtual three- dimensional model of the lower jaw include three dimensional models of teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of the one or more dental restorations.” Jordan column 11 lines 42-43 disclose “the dental articulation model is a three-dimensional computer model.”
Jordan column 1 lines 35-50 background section discloses “tooth restorations.”
But Jordan does not explicitly disclose modeling of dental restorations; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues:
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is modeling of a dental restoration as a three-dimensional model.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 144 further recites “- providing movement of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion, whereby collisions between the teeth in the virtual upper and virtual lower jaw occur.” Jordan column 24 lines 3-6 disclose “in full articulation, 6 degree of freedom 
Jordan column 8 line 67 to column 9 line 6 disclose:
routines for movement of the upper dental arch image relative to the reference hinge axis or the lower dental arch image, routines for translational movement of one of the dental arch images as allowed by the condylar geometry of the patient, or routines for detecting virtual contact of one dental arch image with respect to another.
Claim 144 further recites “- providing that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.” Jordan column 24 lines 5-6 disclose “motions may be limited by the constraints of the condyle geometry and/or collision detection.” Limiting the motion by the constraints of collision detection is blocking the upper and lower arches from penetrating each other's virtual surfaces. Jordan column 21 lines 36-38 discloses “The upper and lower phantom arch images are then moved closer to one another until a first contact point 72 is detected (FIG. 10C).” Moving only until there is a contact point prevents interpenetration.
Jordan does not explicitly disclose modeling of dental restorations and collision testing; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues:
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is modeling of a dental restoration and collision testing.
Imgrund paragraph 49 discloses “If the distance is negative, this would indicate interpenetration, that is, a portion of one tooth has collided with the opposing tooth such that it physically projects into the other tooth.” The interpenetration of prosthetic teeth are penetrable restorations. See further Imgrund paragraphs 48-49, 57, and 85.
Imgrund paragraph 50 discloses:

This section teaches both preventing teeth from moving into one another and also a need to allow interpenetration when designing a tooth “to receive good occlusion.” This teaches that when designing occlusion allowing interpenetration is useful but otherwise the teeth should be prevented from moving into one another. See also Imgrund paragraph 51 teaching allowing one tooth to be penetrated by another but not vice versa.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 145 further recites “145. The computer-implemented method according to claim 144, wherein the method further comprises simultaneous modeling of the one or more virtual dental restorations and collision testing of the virtual upper jaw and virtual lower jaw.” Jordan does not explicitly disclose simultaneous modeling of dental restorations and collision testing; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues:
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is simultaneous modeling of a dental restoration and collision testing.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer See Imgrund paragraph 83 last sentence.
Claim 146 further recites “146. The computer-implemented method according to claim 144, wherein the method further comprises fixing the virtual upper jaw to the occlusal axis such that the virtual lower jaw is configured to move relative to the virtual upper jaw.” Jordan column 8 lines 65-67 disclose “routines for rotating the lower dental arch image relative to a fixed upper dental arch image about a reference hinge axis.” The lower dental arch is the virtual lower jaw. A fixed upper dental arch image is a fixed virtual upper jaw.
Claim 147 further recites “147. The computer-implemented method according to claim 144, wherein the method further comprises defining a search structure on the virtual upper jaw configured for searching on predefined circular paths around the occlusal axis for detecting collisions with the surface of the lower jaw model.” Jordan column 20 lines 52-64 disclose:
the wobbling technique includes moving images of the upper and lower dental arches aligned along a plane towards each other until a first contact point is detected…. The images are then moved in one or more directions relative to one another in very small increments (preferably of pixel resolution) into a plurality of positions relative to the first contact point. Corresponding pixels of the upper and lower dental arches, i.e., those lying along a similar coordinate axis, are compared to each other at each of the positions to determine which position provides optimal interdigitation between the upper and lower dental arches.
Determining optimal interdigitation points by moving small increments around a first contact point is a search structure for detecting collisions. The wobbling technique is the search structure.
Claim 148 further recites “148. The computer-implemented method according to claim 144, wherein a part of the one or more virtual dental restorations which causes a collision is configured to be automatically removed from the respective virtual jaw.” Jordan does not explicitly disclose removing parts of the restoration which cause collision; however, in analogous art of virtual tooth/jaw modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues “designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.”
add or subtract or otherwise modify the shape of the crown.” Having the software virtually subtract the opposing tooth from the crown being designed is automatically removing parts of a restoration which cause a collision.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 149 further recites “149. The computer-implemented method according to claim 144, wherein the method further comprises that the movement of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be digitally recorded.” Jordan abstract discloses “may include playing back recorded motion of a patient's mandible using the dental articulation model.”
Claim 150 further recites “150. The computer-implemented method according to claim 144, wherein the method further comprises aligning the virtual upper jaw and virtual lower jaw to correspond to the anatomical alignment of the jaws in the mouth of the patient.” Jordan column 17 lines 2-3 disclose “a bite registration impression, e.g., a wax bite registration, is taken of the patient.” Jordan column 17 lines 21-37 disclose “with the bite alignment data in the form of the digitized alignment feature, the alignment routines 22 are performed … the upper and lower dental images are registered to one another.” The bite alignment data is the anatomic alignment of the jaws in the mouth of a patient. Registering the upper and lower dental images with the alignment routines and the alignment data is aligning the upper and lower jaws to the anatomical alignment of the patient.
Claim 151 further recites “151. The computer-implemented method according to claim 144, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw and the virtual lower jaw, where the virtual upper jaw and virtual lower jaw defines a virtual model of the set of teeth, wherein the method comprises the steps of: - visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw; and - automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other based on one or more parameters.” Jordan column 17 lines 19-33 disclose:
With the digital data representative of the upper and lower dental arches provided to the model creation program 10 along with the bite alignment data in the form of the digitized alignment feature, the alignment routines 22 are performed as follows. … and a back plane 54 which includes an upper arch back plane 56 and a lower arch back plane 58. … a point is chosen and the upper arch back plane 56 is placed such that the point is part of the plane 56. … and the lower arch back plane 58 is brought into the same plane as plane 56. With the back planes 56 and 58 aligned
Aligning the back planes of the upper and lower dental arches is positioning and a virtual alignment plane relative to the upper and lower virtual jaws. Bringing the lower arch back plane into the same plane as the upper arch back plane is automatically positioning the virtual planes relative to each other according to at least one parameter.
Jordan column 9 lines 24-25 disclose “teeth in a section of one of the dental arches.” Jordan figure 6B clearly shows a virtual model of a set of teeth while Jordan column 6 lines 53-54 disclose that Figure 6B is “an embodiment of an alignment method using such bite alignment data.”
Jordan figure 10C shows a visualization of virtual planes 74 and 75 used for alignment. Jordan column 21 line 66 to column 22 line 2 discloses “the dental model including the upper and lower arch images is segmented symmetrically, i.e., in the middle, by plane 74 lying perpendicular to the alignment plane 75 as shown in FIG. 10C.”
Claim 152 further recites “152. The computer-implemented method according to claim 151, wherein the positioning of the virtual alignment plane relative to the virtual model of the set of teeth is configured to be performed by the operator by selecting one or more virtual points relative to the virtual model of the set of teeth within which point(s) the virtual alignment plane should be moved to.” Jordan column 20 lines 27-29 disclose “the routines as described with reference to FIGS. 1-9 may or may not require user input.” The user is the operator. User input in the alignment routine is performing by the operator. Jordan column 17 lines 62-65 disclose “identifiable points of the upper and lower dental arches of the patient as provided by the bite alignment data and the corresponding identifiable points of the dental arch images are aligned.” The identifiable points are the selected virtual points of the virtual model. Jordan column 16 lines 41-43 disclose “the alignment may be user providing the hinge axis data for input to the system at the user's location.”
Jordan column 22 lines 63-65 disclose “the interface may allow the user to move at least one of the upper and lower dental arches relative to the reference hinge axis.” The user moving the upper or lower dental arches relative to the axis is a selection of where the alignment plane should be moved.
Jordan column 22 lines 29-33 disclose:
The setup interface 250 includes a left condyle input section 252 and a right condyle input section 254 which mimics the geometry used in mechanical articulators; such mechanical articulators typically have several adjustments….
Claim 154 further recites “154. The computer-implemented method according to claim 144, wherein the method further comprises that during the movement of the virtual upper jaw and the virtual lower jaw relative to each other all the collisions occurring between teeth are registered, and after the movement is finished, modeling of the collision points of the virtual model of the one or more dental restorations is performed.” Jordan does not explicitly disclose registering collisions between teeth; however, in analogous art of virtual tooth/jaw modeling, Imgrund paragraph 45 last paragraph teaches “The distances which are less than a threshold value, such as 0.45 mm, are shown on the monitor of the workstation in a contrasting color or shading as occlusal contact regions 14.” Imgrund paragraph 66 discloses “The identification and display of the occlusal contacts in the initial condition is helpful in evaluating a proposed treatment plan because it enables the practitioner to compare the initial and proposed treatment plans in terms of occlusal contacts.” Identifying occlusal contacts with contrasting color shading is registering the trace of collisions. Display of occlusal contacts is modeling the collision points of the restorations.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use identification of occlusal contacts into the system of computer implemented dental articulation “because it enables the practitioner to compare the initial and proposed treatment plans in terms of occlusal contacts.” Imgrund paragraph 66.
Claim 155 further recites “155. The computer-implemented method according to claim 144, wherein a predefined motion of the virtual upper jaw and the virtual lower jaw relative to each other is configured to be played.” Jordan abstract discloses “may include playing back recorded motion of a patient's mandible using the dental articulation model.” Playing back a recorded motion is playing a predefined motion of the virtual jaws relative to each other.
Claim 156 further recites “156. The computer-implemented method according to claim 151, wherein the method further comprises positioning a virtual alignment plane relative to the virtual upper jaw and the virtual lower jaw, where the virtual upper jaw and virtual lower jaw defines a virtual model of the set of teeth, wherein the method comprises the steps of: - visualising the virtual alignment plane and the virtual upper jaw and virtual lower jaw; and - automatically positioning the virtual alignment plane and the virtual lower jaw and virtual upper jaw relative to each other.” Jordan column 17 lines 19-33 disclose:
With the digital data representative of the upper and lower dental arches provided to the model creation program 10 along with the bite alignment data in the form of the digitized alignment feature, the alignment routines 22 are performed as follows. … and a back plane 54 which includes an upper arch back plane 56 and a lower arch back plane 58. … a point is chosen and the upper arch back plane 56 is placed such that the point is part of the plane 56. … and the lower arch back plane 58 is brought into the same plane as plane 56. With the back planes 56 and 58 aligned
Aligning the back planes of the upper and lower dental arches is positioning and a virtual alignment plane relative to the upper and lower virtual jaws. Bringing the lower arch back plane into the same plane as the upper arch back plane is automatically positioning the virtual planes relative to each other according to at least one parameter.
Jordan column 9 lines 24-25 disclose “teeth in a section of one of the dental arches.” Jordan figure 6B clearly shows a virtual model of a set of teeth while Jordan column 6 lines 53-54 disclose that Figure 6B is “an embodiment of an alignment method using such bite alignment data.”
Jordan figure 10C shows a visualization of virtual planes 74 and 75 used for alignment. Jordan column 21 line 66 to column 22 line 2 discloses “the dental model including the upper and lower arch images is segmented symmetrically, i.e., in the middle, by plane 74 lying perpendicular to the alignment plane 75 as shown in FIG. 10C.”
Claim 157 recites “157. A virtual articulator system for simulating occlusion of teeth.” Jordan column 9 line 11 discloses “the virtual articulation model 11.” Jordan column 8 lines 16-22 disclose:
digital dental arch data 14 representative of upper and lower dental arches of a patient, bite alignment data 16 representative of the relationship of the upper and lower dental arches of a patient, and hinge axis 20 data 18 representative of the relationship between the upper and/or lower dental arches of the patient and the condyle axis of the patient.
Digital dental arch data representative of the relationship between the upper and lower arches of a patient is a simulation of occlusion of teeth. Jordan column 7 lines 36-37 further discloses “Bite registration is defined as the location of the upper and lower dental arches of a patient in occlusion.”
Claim 157 further recites “where the system comprises: - a virtual articulator comprising a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth.” Jordan column 9 lines 18-20 disclose “the data collection process includes capturing the three dimensional morphology of the individual dental arches of the patient.” Jordan column 9 lines 32-34 disclose “measured digital data concerning the upper and lower dental arches may be captured directly from the patient in a digital form.” The upper and lower dental arches include the upper and lower jaws respectively.
Claim 157 further recites “wherein the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw include three dimensional models of teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of one or more dental restorations.” Jordan column 11 lines 42-43 disclose “the dental articulation model is a three-dimensional computer model.”
Jordan column 1 lines 35-50 background section discloses “tooth restorations.”
But Jordan does not explicitly disclose modeling of dental restorations; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The occlusal contact and interproximal contact detection and display can also be a highly useful feature in planning restorative dentistry.” Imgrund paragraph 83 continues:
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is modeling of a dental restoration as a three-dimensional model.

Claim 157 further recites “- a controller configured for moving the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion when performing computer-aided designing of the one or more dental restorations for a patient, whereby collisions between the teeth in the virtual upper and virtual lower jaw occur.” Jordan column 5 line 52 discloses “A computer implemented method of dental articulation.” Jordan column 1 lines 17-19 disclose “suitable replacement teeth may be made in the lab using the model as a guide.” Replacement teeth are dental restorations for a patient.
Jordan column 24 lines 3-6 disclose “in full articulation, 6 degree of freedom motion of the mandible relative to the cranium can be simulated. Such motions may be limited by the constraints of the condyle geometry and/or collision detection.”
Jordan column 8 line 67 to column 9 line 6 disclose:
routines for movement of the upper dental arch image relative to the reference hinge axis or the lower dental arch image, routines for translational movement of one of the dental arch images as allowed by the condylar geometry of the patient, or routines for detecting virtual contact of one dental arch image with respect to another.
Claim 157 further recites “- wherein the controller is further configured to provide that the teeth in the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw are blocked from penetrating each other's virtual surfaces in the collisions while permitting penetration of the at least one or more virtual dental restorations.” Jordan column 24 lines 5-6 disclose “motions may be limited by the constraints of the condyle geometry and/or collision detection.” Limiting the motion by the constraints of collision detection is blocking the upper and lower arches from penetrating each other's virtual surfaces. Jordan column 21 lines 36-38 discloses “The upper and lower phantom arch images are then moved closer to one another until a first contact point 72 is detected (FIG. 10C).” Moving until there is a contact point prevents interpenetration.

designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is modeling of a dental restoration and collision testing.
Imgrund paragraph 49 discloses “If the distance is negative, this would indicate interpenetration, that is, a portion of one tooth has collided with the opposing tooth such that it physically projects into the other tooth.” The interpenetration of prosthetic teeth are penetrable restorations. See further Imgrund paragraphs 48-49, 57, and 85.
Imgrund paragraph 50 discloses:
the user is normally prevented from moving teeth into one another when designing a tooth finish position. However, sometimes teeth have features that may need to be ground by the orthodontist to receive good occlusion. In such a case, the treatment planning software allows the user to override the interpenetration prohibition feature, so that the user can indeed move teeth into one another.
This section teaches both preventing teeth from moving into one another and also a need to allow interpenetration when designing a tooth “to receive good occlusion.” This teaches that when designing occlusion allowing interpenetration is useful but otherwise the teeth should be prevented from moving into one another. See also Imgrund paragraph 51 teaching allowing one tooth to be penetrated by another but not vice versa.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 158 recites “158. A computer-implemented method of simulating occlusion of teeth, the method comprises using a dynamic virtual articulator when performing computer-aided designing of one or more dental restorations for a patient.” The claim language “of simulating occlusion of teeth” and “when performing computer-aided designing of one or more dental restorations for a patient” is intended use language. See MPEP §2111.02(II).
Jordan column 5 line 52 discloses “A computer implemented method of dental articulation.” Jordan column 1 lines 17-19 disclose “suitable replacement teeth may be made in the lab using the model as a guide.” Replacement teeth are dental restorations. Jordan column 9 line 11 discloses “the virtual articulation model 11.” Jordan column 8 lines 16-22 disclose:
digital dental arch data 14 representative of upper and lower dental arches of a patient, bite alignment data 16 representative of the relationship of the upper and lower dental arches of a patient, and hinge axis 20 data 18 representative of the relationship between the upper and/or lower dental arches of the patient and the condyle axis of the patient.
Digital dental arch data representative of the relationship between the upper and lower arches of a patient is a simulation of occlusion of teeth. Jordan column 7 lines 36-37 further discloses “Bite registration is defined as the location of the upper and lower dental arches of a patient in occlusion.”
Claim 158 further recites “the method further comprises: - providing the dynamic virtual articulator, the dynamic virtual articulator including a virtual three-dimensional model of the upper jaw and a virtual three-dimensional model of the lower jaw resembling the upper jaw and lower jaw, respectively, of the patient's mouth.” Jordan column 9 lines 18-20 disclose “the data collection process includes capturing the three dimensional morphology of the individual dental arches of the patient.” Jordan column 9 lines 32-34 disclose “measured digital data concerning the upper and lower dental arches may be captured directly from the patient in a digital form.” The upper and lower dental arches include the upper and lower jaws respectively.
Claim 158 further recites “wherein the virtual three-dimensional model of the upper jaw and the virtual three- dimensional model of the lower jaw include three dimensional models of physical teeth, and at least one of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw includes a virtual model of the one or more dental restorations.” Jordan column 11 lines 42-43 disclose “the dental articulation model is a three-dimensional computer model.”
Jordan column 1 lines 35-50 background section discloses “tooth restorations.”

designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Designing a prosthetic device as a virtual 3D object with consideration of the contact detection is modeling of a dental restoration as a three-dimensional model.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Claim 158 further recites “- providing movement of the virtual three-dimensional model of the upper jaw and the virtual three-dimensional model of the lower jaw relative to each other for simulating dynamic occlusion, whereby collisions between the teeth in the virtual upper and virtual lower jaw occur.” Jordan column 24 lines 3-6 disclose “in full articulation, 6 degree of freedom motion of the mandible relative to the cranium can be simulated. Such motions may be limited by the constraints of the condyle geometry and/or collision detection.”
Jordan column 8 line 67 to column 9 line 6 disclose:
routines for movement of the upper dental arch image relative to the reference hinge axis or the lower dental arch image, routines for translational movement of one of the dental arch images as allowed by the condylar geometry of the patient, or routines for detecting virtual contact of one dental arch image with respect to another.
Claim 158 further recites “- detecting collisions of only the physical teeth during simulation of the dynamic occlusion by letting the virtual model of the one or more dental restorations be penetrable; and - using the physical teeth as a guide for determining the relative movement between the upper jaw and lower jaw.” Jordan does not explicitly disclose modeling of dental restorations; however, in analogous art of virtual tooth modeling, Imgrund paragraph 83 teaches “The 
designing the shape of the prosthetic device as a virtual three-dimensional object on the computer. The design of the prosthetic device takes into account the interproximal (and occlusal) relationship to the other teeth.
Imgrund paragraph 51 teaches:
the software virtually "subtracts" or deletes the opposing tooth from the tooth to be ground to thereby modify the three-dimensional virtual form of the tooth to be ground. … This procedure allows the orthodontist to determine exactly not only which area needs to be ground, but to which shape.
Deleting the opposing tooth from the tooth to be ground corresponds to allowing interpenetration of the tooth to be ground but not allowing penetration of the opposing tooth. The tooth to be ground corresponds to designing the shape of a dental restoration in the context of planning restorative dentistry. The opposing tooth corresponds with physical teeth which are used as a guide. Determining exactly what shape is required for the tooth to avoid contact with the opposing tooth is determining relative movement between the upper jaw and lower jaw.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Imgrund and Jordan. One having ordinary skill in the art would have found it motivated to use contact detection of crowns or prosthetic devices into the system of computer implemented dental articulation for the purpose of achieving “a superior interproximal and occlusal relationship with the rest of the patient’s teeth.” See Imgrund paragraph 83 last sentence.
Dependent Claim 153
Claim 153 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan and Imgrund as applied to claim 151 above, and further in view of Solaberrieta, E., et al. “Design of a Virtual Articulator for the Simulation and Analysis of Mandibular Movements in Dental CAD/CAM” CIRP Design Conference (2009) [herein “Solaberrieta”] (cited in IDS dated 7 January 2019).
Claim 153 further recites “153. The computer-implemented method according to claim 151, wherein the virtual alignment plane and/or the virtual model of the set of teeth is/are semi-transparent or translucent such that both the virtual alignment plane and the virtual set of teeth are visible simultaneously.” Jordan nor Imgrund explicitly disclose displaying the alignment plane as 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to combine Solaberrieta, Imgrund, and Jordan. One having ordinary skill in the art would have found it motivated to show translucent alignment planes into the system of computer implemented dental articulation for the purpose of helping to verify that “the models have been located in the correct position.” Solaberrieta page 4 right column fourth paragraph. Examiner interprets Solaberrieta to be very closely analogous to Jordan, in particular because of the close similarity between the alignment of articulation shown in Jordan figure 11A to Solaberrieta page 4 figure 9.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6406292 B1 Chishti; Muhammad Ziaullah Khan et al.
teaches
Determining final position of teeth based on simulating an upper and lower set of teeth in a simulated masticatory system. Collision detection to highlight the contacting points of the teeth.
Myszkowski, K., et al. "Computer Modeling for the Occlusal Surface of Teeth" IEEE Proceedings of CG Int'l '96, pp. 191-198 (1996)

Using knowledge of interpenetrations with opposing teeth to design the shape of an occlusal surface.
Bisler, A., et al. "The Virtual Articulator - Applying VR Technologies to Dentistry" IEEE Proceedings of Sixth Int'l Conf. on Information Visualization (2002)

Technology background on simulating jaw motion in a virtual articulator to visualize points of contact (occlusion points).


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        8 April 2021